Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  April 1, 2014                                                                                         Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  146603                                                                                                Michael F. Cavanagh
                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  HELEN YONO,                                                                                              David F. Viviano,
           Plaintiff-Appellee,                                                                                         Justices

  v                                                                  SC: 146603
                                                                     COA: 308968
                                                                     Ct of Claims: 11-000117-MD
  DEPARTMENT OF TRANSPORTATION,
          Defendant-Appellant.

  _________________________________________/

          On January 16, 2014, the Court heard oral argument on the application for leave to
  appeal the December 20, 2012 judgment of the Court of Appeals. On order of the Court,
  the application is again considered. MCR 7.302(H)(1). In lieu of granting leave to
  appeal, we REMAND this case to the Court of Appeals for further proceedings not
  inconsistent with this order. Under MCR 2.116(C)(7), summary disposition is proper
  when a claim is barred by immunity granted by law. To survive such a motion, the
  plaintiff must allege facts justifying the application of an exception to governmental
  immunity. Wade v Dep't of Corrections, 439 Mich 158, 163 (1992). In reviewing the
  motion, a court must review all documentary evidence submitted by the parties, accepting
  as true the contents of the complaint unless affidavits or other appropriate documents
  specifically contradict them. Sewell v Southfield Public Schools, 456 Mich 670, 674
  (1998); MCR 2.116(G)(5). On remand, the Court of Appeals shall consider: (1) what
  standard a court should apply in determining as a matter of law whether a portion of
  highway was “designed for vehicular travel,” as used in MCL 691.1402(1); and
  (2) whether the plaintiff has pled sufficient facts to create a genuine issue of material fact
  under this standard.

         We do not retain jurisdiction.

         CAVANAGH, J., would deny leave to appeal.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            April 1, 2014
           t0325
                                                                                Clerk